 



Exhibit 10.2

AMENDMENT NO. 2 TO
INDUSTRIAL COLLABORATION AGREEMENT

               This amendment number two (“Amendment”) to the industrial
collaboration agreement is made the 1st day of August, 2003 by and among
INTERNATIONAL AIDS VACCINE INITIATIVE, INC., a Delaware not-for-profit
corporation with its principal offices at 110 William Street, 27th Floor, New
York, New York 10038 (hereinafter referred to as “IAVI”), CHILDREN’S RESEARCH
INSTITUTE, a not-for-profit corporation with its principal offices at 700
Children’s Drive, Columbus, Ohio 43205 (hereinafter referred to as
“Children’s”), and TARGETED GENETICS CORPORATION, a Washington corporation with
its principal offices at 1100 Olive Way, Suite 100, Seattle, Washington 98101
(hereinafter referred to as “TGC”).

               WHEREAS, IAVI, Children’s and TGC entered into an Industrial
Collaboration Agreement dated as of February 1, 2000, which was amended
March 14, 2003 (collectively the “Agreement”); and

               WHEREAS, the parties desire to amend the Agreement to address
IAVI’s desire to secure the right to commercialize program vaccines throughout
the Developing Countries [*], in accordance with the terms and conditions
hereinafter set forth.

               NOW, THEREFORE, in consideration of the foregoing premises and
those funding obligations of IAVI in the Agreement, the parties hereto agree as
follows:

               1.      Unless otherwise provided herein, all defined terms
utilized in this Amendment shall have the same meanings as set forth in the
Agreement.

               2.      Section 5B is hereby added between Section 5A and 6 in
the Agreement as follows:



    LICENSE. Subject to the terms of this Agreement, including the restrictions
contained in the third sentence of this Section and the rights of TGC and
Children’s provided for herein, TGC hereby grants to IAVI a [*] license and for
so long as a [*] is maintained by or on behalf of IAVI, to all [*] and which is
utilized at the time of [*] of the Program Vaccine that has been utilized or
developed with funding [*], including but not limited to [*]. IAVI shall convey
to Children’s the rights previously conveyed to Children’s in the foregoing by
TGC under the Agreement. IAVI shall have no right to operate pursuant to this
Section 5B unless [*] or unless IAVI terminates the Agreement pursuant to
Section 6(e)(ii) or Section 6(f)(i). IAVI agrees that TGC and Children’s hereby
retains (i) the right to require that IAVI grant sublicenses to the rights
licensed in [*], such terms to be negotiated between IAVI and such sublicensee;
and (ii) all other rights not granted under this Agreement.       For purposes
of clarity, IAVI’s right to: (a) sublicense under Sections 5A and 5B is limited
to [*]; and (b) sell Program Vaccines solely to the Developing Countries does
not preclude IAVI from [*].

[*] Confidential material redacted and separately filed with the Commission.

 



--------------------------------------------------------------------------------



 



               3.      Section 10(b)(ii) of the Agreement is hereby amended and
replaced with the following:



    (b)(ii) Children’s shall retain all of its rights and properties (whether as
title holder, licensee or sublicensee) in and to the Background Technology of
Children’s (inclusive of its title in the Licensed Children’s Rights, subject to
the applicable licenses granted thereon). Children’s hereby grants to TGC and
its Affiliates an [*] right and license, [*] Program Vaccines under the
Background Technology of Children’s [*], whether [*], and specifically including
without limitation within the scope of and in support of all grants (contingent
or otherwise) by TGC to IAVI hereunder and of any activities by or for TGC or
its licensees or contractors as described in clauses (i) and (ii) of
Section 11(e) or in Section 11(i). To the extent any such Background Technology
of Children’s is part of the Licensed Children’s Rights, such license under this
clause shall be [*] as provided in those existing license and sublicense
agreements. Otherwise, such license to TGC hereunder shall be [*]. To the extent
the sale of any Program Vaccine would for any reason generate a royalty
obligation owed by TGC to Children’s licensee under the agreements relating to
the Licensed Children’s Rights, such sale shall not, notwithstanding any other
provision hereof, [*]. Further, IAVI agrees to pay any [*]. TGC and Children’s
shall disclose to IAVI in advance any agreements which may result in a need for
IAVI to [*], at which time IAVI shall have the option to accept such obligation
or decline such right. Where Children’s believes that [*] for purposes of such
license, it shall promptly so inform TGC and IAVI and the parties will consult
as to the proper course of action under the circumstances, it being agreed that
Children’s will not [*] where IAVI and/or TGC bears all [*] of such efforts and
such removal. Notwithstanding anything in the foregoing to the contrary, nothing
herein shall be construed as a [*].

               4.      Section 11(g) of the Agreement is hereby amended and
replaced with the following:



    (g) Neither Children’s nor TGC grants, or shall grant, to IAVI any implied
licenses or other rights to use any other rights, know-how, or technologies
(whether or not available to Children’s or TGC) other than the Program
Inventions and the Background Technology as stated in this Agreement, nor in any
way for sale or distribution outside of the Developing Countries or to the
extent not conceived or reduced to practice solely during and within the scope
of IAVI’s funding under the Research and Development Program.

               5.      The definition of Commercially Reasonable Program in
Section 11(d)(iii)(C) is hereby amended by deleting the preamble of the
definition “as used in this clause (iii).”

               6.      Section 11(i) of the Agreement is hereby amended and
replaced with the following:



    If IAVI operates pursuant to the license granted in Section 5B or otherwise
develops in whole or in material part a Program Vaccine under the Research and
Development

[*] Confidential material redacted and separately filed with the Commission.

 



--------------------------------------------------------------------------------



 





    Program, then IAVI shall pay a [*] royalty on sales [*] in the Developing
Countries to TGC to be negotiated by the parties prior to the first commercial
sale by IAVI or any of its sublicensees of a Program Vaccine ([*]) and
continuing until the last to expire of the respective patent rights licensed
hereunder claiming a Program Vaccine.       TGC agrees that is shall pay to IAVI
an aggregate royalty of [*] of the Net Sales by TGC of any Program Vaccine to
other than the Public Sector which falls under an issued patent on a Program
Invention in the country in which the Program Vaccine is manufactured or sold.
TGC agrees that it shall pay to IAVI an aggregate royalty of [*] of the Net
Sales by TGC of any Program Vaccine to [*], when such Program Vaccine does not
fall under the preceding sentence, but was nonetheless developed in whole or in
material part under the Research and Development Program and is sold prior to
the tenth anniversary of the first approval for commercial sale of such Program
Vaccine pursuant to a Marketing Approval Application in that jurisdiction.      
Pursuant to Section 5B(i), TGC shall have no obligation to pay IAVI any
remuneration, royalty or otherwise, on [*] of any Program Vaccine [*] since such
sublicensees will not be licensed by TGC for [*]. TGC agrees that is shall pay
to IAVI an aggregate royalty of [*] of the Net Sales by TGC’s sublicensees of a
Program Vaccine to [*] which falls under an issued patent on a Program Invention
in the country in which the Program Vaccine is manufactured or sold. TGC agrees
that it shall pay to IAVI an aggregate royalty of [*] of the Net Sales by [*] of
any Program Vaccine to [*], when such Program Vaccine does not fall under the
preceding sentence, but was nonetheless [*] and is sold prior to the tenth
anniversary of the first approval for commercial sale of such Program Vaccine
pursuant to a Marketing Approval Application in that jurisdiction.

               7.      Section 12 of the Agreement is hereby amended to include
a new Section (c) as follows:



    (c) IAVI agrees to indemnify and hold TGC, Children’s and their respective
affiliates, officers, directors, employees, agents, licensees and sublicensees
(collectively, the “Indemnitees” under this subsection) harmless from and
against any and all losses, claims, demands, suits, damages, liabilities and
related costs and expenses (including reasonable attorneys’ fees) incurred by or
asserted against any Indemnitee which may arise [*] in connection with this
Agreement unless such losses, claims, demands, suits, damages, liabilities and
related costs and expenses (including reasonable attorneys’ fees) shall be due
to [*] of any Indemnitee.

               8.      Except as specifically modified or amended hereby, the
Agreement shall remain in full force and effect. No oral promise, covenant or
representation of any character or nature has been made to induce any party to
enter into this Amendment. No provision of this Amendment may be modified or
amended except expressly in a writing signed by all parties nor shall any term
be waived except expressly in a writing signed by the party charged therewith.
This Amendment shall be governed in accordance with the laws of the State of New
York, without regard to principles of conflicts of laws.

[*] Confidential material redacted and separately filed with the Commission.

 



--------------------------------------------------------------------------------



 



               9.      This Agreement may be executed in two or more
counterparts, each which shall be deemed an original but all of which taken
together constitute one and the same instrument.

               IN WITNESS WHEREOF, the parties hereto have signed this Amendment
on the day and year first above written.

              INTERNATIONAL AIDS VACCINE INITIATIVE, INC.               By:  
/s/ Seth Berkley

--------------------------------------------------------------------------------

Seth Berkley, M.D.
President and CEO               TARGETED GENETICS CORPORATION               By:
  /s/ H. Stewart Parker

--------------------------------------------------------------------------------

Name: H. Stewart Parker
Title: President and Chief Executive Officer               CHILDREN’S RESEARCH
INSTITUTE               By:   /s/ Daniel Mann


--------------------------------------------------------------------------------

Name: Daniel Mann
Title: Vice President

Acknowledged with respect to
the Research and Development Program

By: [*]
[*]

[*] Confidential material redacted and separately filed with the Commission.

 